Citation Nr: 0605304	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-15 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for Crohn's 
Disease.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1974 to April 
1980.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO continued a 30 percent disability 
rating for Crohn's Disease.  The veteran perfected an appeal 
of this issue.


FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  During the appeal period, the competent and probative 
evidence of record shows that the veteran's Crohn's disease 
results in overall disability productive of no more than 
severe irritable colon syndrome or moderately severe 
ulcerative colitis, and has not been manifested by objective 
evidence of definite weight loss, malnutrition, and only fair 
health during remissions.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
Crohn's disease, status post ileotomy, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7319, 7323 and 7328 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a November 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and her representative were also provided with a 
copy of the appealed rating decision, as well as a May 2003 
Statement of the Case (SOC), and January and February 2004 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  In a January 2004 
statement, the veteran indicated that she had no further 
records to submit and no further medical evidence was 
available for review. 

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  her multiple contentions, VA 
examination reports, and private medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and increase in disability rating is the issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004).

Historically, the Board notes that an initial 30 percent 
disability rating was awarded for the veteran's Crohn's 
Disease, status post ileotomy by a November 1999 Board 
Decision.  That decision is final, and the evidence 
considered by the Board at that time will not be restated, 
although it has been reviewed. 

The veteran's Crohn's disease has been rated as 30 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7319, 
pertaining to irritable colon syndrome.  A 30 percent rating 
under Diagnostic Code 7319 is warranted for a severe 
disability with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
A 30 percent disability rating is the maximum disability 
rating for irritable bowel syndrome under that diagnostic 
code. 

The veteran's service-connected Crohn's disease may also be 
rated analogous to ulcerative colitis under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7323. Under this Code a 30 
percent evaluation is warranted for moderately severe 
ulcerative colitis, with frequent exacerbations.  A higher 
evaluation of 60 percent requires the condition to be severe, 
with numerous attacks a year and malnutrition, the health 
only fair during remissions.  A 100 percent evaluation is 
warranted for pronounced ulcerative colitis, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication such as liver abscess.

In addition, Diagnostic Code 7328, pertaining to resection of 
the small intestine, provides that a 20 percent evaluation is 
warranted for resection of the small intestine where the 
disability is symptomatic, with diarrhea, anemia, and 
inability to gain weight.  A 40 percent evaluation requires 
resection of the small intestine with definite interference 
with absorption and nutrition, manifested by impairment of 
health objectively supported by examination findings 
including definite weight loss. A 60 percent evaluation 
requires resection of the small intestine with marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  38 
C.F.R. § 4.114, Diagnostic Code 7328 (2005).

The veteran reported in her December 2002 notice of 
disagreement that a higher evaluation was warranted because 
she experienced nutritional absorption interference requiring 
monthly B-12 injections.  The veteran's medical records do 
not reveal an objective finding of malnutrition.  

The medical evidence of record, dated from 2001 to the 
present, does not show malnutrition, definite interference 
with absorption and nutrition, or definite weight loss.  
Treatment records from Dr. T. Oven reveal that the veteran 
weighed 148 pounds in May 2000 and that she has gained weight 
during the appeal period, with some fluctuation in weight.  
The veteran's weight was noted to be stable in April 2001, 
and was 150 pounds in November 2001.  In fact, a January 2003 
treatment note from Dr. P. Mahoney indicated that she had 
gained approximately 20 pounds since October 2001.  The 
September 2001 VA examination also noted that her weight was 
stable, and that there was no evidence of malnutrition or 
anemia.  Thus, the evidence fails to show material loss of 
weight during the appeal period.  While she states she takes 
B-12 injections, the medical evidence during the appeal 
period does not objectively show definite interference with 
absorption and nutrition or malnutrition.  

The evidence does reveal that she was hospitalized in January 
2001 for abdominal pain, nausea, and vomiting, and was 
thought to have a possible bowel obstruction.  She markedly 
improved after 24 hours.  She was having regular bowel 
movements and tolerating a full diet.  Although x-ray was 
thought to possibly reveal a small obstruction, it was later 
determined that it was more likely a small bowel ileus.  
Colonoscopy later that month revealed an inflamed anastomosis 
with ulcerations and narrowing.  It was noted that this may 
represent a recurrent Crohn's disease.  Follow-up in February 
2001 noted that she was not having any symptoms of Crohn's at 
that time.  She was noted to be doing well in April 2001.  In 
October 2001 she reported intermittent diarrhea, but her 
weight was steady and she denied any other significant 
gastrointestinal problems.  In January 2003 she complained of 
right lower quadrant pain.  A colonoscopy at that time again 
revealed Crohn's disease with a narrowed anastomosis.  
Pathology showed the ileocolonic anastomosis mucosa had 
moderate to marked nonspecific acute and chronic inflammatory 
changes and erosion, with colonic mucosa without significant 
abnormality.

In light of the above, the Board has also considered whether 
an increased rating analogous to peritoneal adhesions, 
Diagnostic Code 7301 is warranted.  However, a 30 percent 
evaluation requires moderately severe adhesions with partial 
obstruction manifested by delayed motility of a barium meal 
and less frequent and less prolonged episodes of pain than 
are present with severe adhesions.  A 50 percent rating 
requires severe adhesions with a definite partial obstruction 
shown by X-ray study, frequent and prolonged episodes of 
severe colic, distension, nausea or vomiting following severe 
peritonitis, a ruptured appendix, a perforated ulcer or an 
operation with drainage.  38 C.F.R. § 4.114, Code 7301.  In 
this regard, while she has had some nausea or vomiting, such 
was no more than brief episodes and cannot be deemed 
prolonged nor frequent.  Thus, a rating in excess of 30 
percent under Diagnostic Code 7301 would not be warranted.

While the veteran clearly continues to suffer from Crohn's 
disease the symptomatology shown by the evidence does not 
establish that the disorder 
more nearly approximates the criteria for a rating in excess 
of the 30 percent currently assigned.  The medical evidence 
of record fails to show that the veteran's Crohn's disease is 
manifested by numerous attacks a year with definite weight 
loss, malnutrition, and only fair health during remissions.  
Treatment records from her private provider have consistently 
shown her Crohn's disease to be stable.  As such, an 
increased rating is not warranted.  38 C.F.R. §§  4.7, 4.114, 
Diagnostic Codes 7323, 7328 (2004).

As an additional matter, the veteran argued for separate 
evaluations under Diagnostic Codes 7328, 7329 and 7330.  
However, separate evaluations may not be assigned under 
Diagnostic Codes 7301 through 7329.  A single evaluation is 
assigned under the diagnostic code that reflects the 
predominant disability picture with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  
However, as noted above, the absence of malnutrition and 
weight loss fail to warrant an elevation to the next higher 
rating.  Moreover, the evaluation of the same disability 
under various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2005). 

As for Diagnostic Code 7330, there is no current evidence 
that the veteran has an intestinal fistula, or that she 
experiences fecal leakage.  Thus, there is no basis for a 
separate rating under this Diagnostic Code.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected Crohn's disease 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  Although the veteran reports that her 
condition impacts her obtaining employment due to the need to 
use the bathroom so frequently, the Board finds that the 
objective evidence does not support a finding that her 
disability, in and of itself, markedly interferes with 
employment.  In this regard, the evidence shows her disorder 
as stable.  In addition, while she is no longer employed as 
an administrative assistant, the June 2000 VA examination 
noted she was self employed doing crafts out of her home.  
Moreover, private treatment notes revealed that she reported 
having a busy summer baby sitting her grandchildren.  Thus, 
the Board finds that the currently assigned 30 percent 
schedular rating has already adequately addressed, as far as 
can practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected 
Crohn's disease.  See 38 C.F.R. § 4.1.  In addition, there is 
no evidence revealing frequent periods of hospitalization.  
The evidence reveals one period of hospitalization for 
Crohn's disease during the appeal period.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER


Entitlement to a rating in excess of 30 percent for Crohn's 
Disease is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


